DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2022 has been entered.
Previous Rejections
Applicant’s arguments, filed 10/21/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11, 14-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 2012/0164088 A1), in view of Koga et al (JP 2012/006870 A).
	Cho taught [claim 10] a method for whitening skin comprising topically applying to the skin (e.g., human test subjects disclosed at the Examples, throughout) a cosmetic composition comprising an amino acid selected from the group consisting of asparagine, valine, threonine, lysine, glutamine, histidine, phenylalanine and tryptophan, in amounts of 0.01-20 weight percent. The compositions showed excellent skin moisturizing and whitening effects [abstract].
	Cho taught derivatives of [claim 10] the said amino acids, but did not specifically disclose the D-forms, as recited in claim 1.
	Nonetheless, Koga taught an external skin preparation containing an amino acid [description], where the amino acid was not limited as long as it was in its D-form, as a free acid, or as a salt [page 2/8, 7th full paragraph]. The amount of the D-amino acid was 0.001 to 30 % by mass, preferably 0.001 to 10 % by mass [page 2/8, 9th full paragraph]. The preparations retained the moisturizing effects typical of amino acid-containing formulations [abstract].
Since Cho generally taught amino acids and derivatives thereof, it would have been prima facie obvious to one of ordinary skill in the art to include, within Cho, D-amino acids. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  In the instant case, it is prima facie obvious to select D-amino acids for incorporation into a cosmetic composition, based on its recognized suitability for its intended use as an external skin-care agent, as taught by Koga [Koga, description].
Since Cho taught skin compositions having excellent moisturizing effects, the ordinarily skilled artisan would have been motivated to include Koga’s D-amino acids within Cho’s compositions, because Koga’s preparation retained the moisturizing effects typical of amino acid-containing compositions, as taught by Koga [Koga, abstract].
The instant claim 1 recites an “effective amount”, of a D-amino acid, to whiten skin.
The instant Specification disclosed [0084] that the amount of a D-amino acid that whitens skin is 0.01-30 % by mass, preferably 1-10 % by mass.
The combined teachings of Cho and Koga taught D-amino acids as external skin care agents at 0.01-20 % [Cho], preferably at 0.001-10 % [Koga].  
It appears that the compositions of the instant claims (D-amino acids, preferably at 1-10 %) and those of the prior art (D-amino acids, preferably at 0.001-10 %) would reasonably be expected to have substantially the same physical and chemical properties (skin whitening). Inherent features need not be recognized at the time of the invention. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP 2112 II. It should be noted that a chemical composition and its properties are inseparable. If the prior art teaches the identical chemical compounds (D-amino acids), the properties (skin whitening) that the Applicant discloses and/or claims are necessarily present (see MPEP 2112). The burden is on the Applicant to show an unobvious difference between the combined teachings of the prior art, and the claimed invention.
Cho, in view of Koga, reads on claims 1-3, 11, 15 and 19.
Claim 14 is rendered prima facie obvious because Cho taught decreasing a melanin index [Figure 1; 0024].
Further, regarding claim 15, the instant claim recites a method of whitening skin, comprising inhibiting the production of tyrosinase, tyrosinase-related protein 1 or melanocortin 1 receptor.
The instant Specification disclosed [0019, 0078, 0083] that D-Asn, D-Phe, D-Trp, and D-His inhibit tyrosinase, tyrosinase-related protein 1, and melanocortin 1 receptor.
The combined teachings of Cho and Koga taught D-amino acids, inclusive of asparagine, phenylalanine, tryptophan and histidine.
It appears that the compositions of the instant claims (specific D-amino acids) and those of the prior art (claimed D-amino acids) would reasonably be expected to have substantially the same physical and chemical properties (inhibiting production of tyrosinase, tyrosinase-related protein 1 or melanocortin 1 receptor). See the above inherency rationale.
Further, regarding claim 19, the instant claim recites “consisting essentially of” transitional language. However, absent a clear indication in the specification or claims of what the basic and novel characteristics of the claimed composition actually are, the term “consisting essentially of” is construed as being equivalent in meaning to the term “comprising”. And, no such clear indication is seen here. See MPEP 2111.03.
Furthermore, the instant Specification [page 3, lines 14-25] discloses that certain D-amino acids sufficiently inhibit the production of melanin-related proteins and exhibit a sufficient whitening effect. Assuming (purely arguendo) that the “basic novel characteristics” of the invention are the above mentioned characteristics (inhibition of melanin-related proteins; whitening effect), it does not appear that the combined teachings of Cho and Koga would “materially affect” the skin whitening of the instant invention. As such, the disclosures of Cho and Koga do not teach any features that would negate the basic and novel characteristics of the instant invention. The teachings (of Cho and Koga), therefore, are not excluded from the instant claims.

Response to Arguments
Applicant's arguments filed 10/31/2022 have been fully considered but they are not persuasive.
	Applicant argued that since Cho described that L-amino acids show excellent skin moisturizing and whitening effects (without causing problems), the skilled artisan would not have a motivation of replacing Cho’s L-amino acid with Koga’s D-amino acid, which has not been used for cosmetics.
	The Examiner disagrees with the Applicant’s interpretation of Cho. Since Cho is specifically silent the form of amino acid, whether D- or L-, the Applicant’s assumption of an explicit teaching of L-amino acids is speculative. 
The Examiner agrees that Koga disclosed [page 2/8, 6th paragraph] that D-amino acids were not conventional skin formulation ingredients, at the time of Koga. However, Koga is an improvement over the prior art, at the time of Koga. The skilled artisan would be motivated to include Koga’s teachings within Cho, since Koga taught improved skin formulations. Furthermore, since Cho taught formulations with excellent moisturizing effects, the skilled artisan would be motivated to include Koga’s preparations, which retained the moisturizing effects typical of amino acid-containing skin preparations [Koga, abstract].
Lastly, the rationale for combining Koga with Cho was not based upon a replacement of Cho’s amino acids with Koga’s amino acids. Rather, the rejection was based upon including Koga’s teachings within the teachings of Cho.

Applicant argued that Cho and Koga do not describe the whitening effect of the claimed D-amino acids, and that the skilled artisan would not be motivated to select the claimed amino acids for whitening effects.
The Examiner disagrees. Cho taught amino acids for whitening effects. Cho was silent D- forms of amino acids; however, Koga taught D-amino acids as skin formulation ingredients.  It is prima facie obvious to select D-amino acids for incorporation into a cosmetic composition, based on its recognized suitability for its intended use as an external skin-care agent, as taught by Koga [Koga, description].
Furthermore, it appears that the compositions of the instant claims (D-amino acids, preferably at 1-10 %) and those of the prior art (D-amino acids, preferably at 0.001-10 %) would reasonably be expected to have substantially the same physical and chemical properties (skin whitening). Inherent features need not be recognized at the time of the invention. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP 2112 II. It should be noted that a chemical composition and its properties are inseparable. If the prior art teaches the identical chemical compounds (D-amino acids), the properties (skin whitening) that the Applicant discloses and/or claims are necessarily present (see MPEP 2112). The burden is on the Applicant to show an unobvious difference between the combined teachings of the prior art, and the claimed invention.

Applicant argued that Cho and Koga are directed to different desired results.
The Examiner maintains (see the 07/01/22 Final OA) that both Cho and Koga are directed to external skin preparations of amino acids.

Applicant argued that the skilled artisan would not have combined Cho with Koga, where Cho taught skin whitening effects and Koga was directed to suppressing skin discoloration.
The Examiner responds that Koga was not directed to suppressing skin discoloration. Koga’s teachings of suppression of discoloration relate to the stability of the composition, and not to the suppression of “skin” discoloration. Koga taught that “it has been found that it is possible to improve the appearance stability due to aging or light. … the invention is excellent in appearance stability because it suppresses odor and discoloration due to time or light. … skin cosmetic or skin external preparations in the present invention are characterized for the first time that the odor and discoloration seen in a preparation containing an amino acid was suppressed, and that the suppression effect could be further improved by using a chelating agent in combination.” See Koga [at the Description, 1st, 4th, 6th, 7th and 12th paragraphs].

Regarding the newly recited claim 19, the Applicant argued that Cho requires an enzyme in its composition, which is a protease that removes keratin, maintains skin safety and stabilizes the formulation. Applicant argued that claim 19 excludes this necessary component (enzyme) of Cho’s composition.
The Examiner disagrees. Nothing within Cho “materially affects” the skin whitening of the instant invention (see the above discussion regarding the claimed “consisting essentially of” language). Cho’s enzyme does not “materially affect” the claimed skin whitening, and Cho is not excluded by the present claims.

Applicant argued distinction of the claimed subject matter from anything suggested by the combination of Cho and Koga.
The Examiner disagrees. Patentable subject matter has not been identified in the present application, and it does not appear that the Applicant has clearly distinguished the Invention from the combination of Cho and Koga.
The 35 U.S.C. 103 rejection is maintained. No claims are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/           Primary Examiner, Art Unit 1612